DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 are currently pending.

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-11, and of species the tablet comprises a lyophilizate of a composition comprising burlulipase and fish gelatin, in the reply filed on 7/8/2021 is acknowledged.
Claims 2, 10 and 12-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions and species, there being no allowable generic or linking claims.
Claims 1, 3-9 and 11 are being examined in this application, insofar as they read on the elected species of the tablet comprises a lyophilizate of a composition comprising burlulipase and fish gelatin.

Claim Objections
Claim 6 is objected to because of the following informalities: the recitation of “characterized in that it” is suggested to read “wherein the tablet”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ramsch et al (US 2011/0293590 A1; 12/1/2011) in view of NursingTimes (Nursing Times. 2007;1-8.), Margolin et al (US 7,718,169 B2; 5/18/2010), Boran et al (Adv Food Nutr Res. 2010;60:119-43.), Sadikoglu et al (Drying Technology. 2006;24:849-861.), and Drugs (Drugs. 2017;1-8.).
The instant claims recite an orodispersible tablet comprising burlulipase.
Ramsch teaches a pharmaceutical preparation comprising Burkholderia plantarii lipase (p.5 last para of the instant specification discloses that burlulipase is Burkholderia plantarii lipase) (Claim 6).

Ramsch does not teach the pharmaceutical preparation is an orodispersible tablet (claim 1).

Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to prepare a pharmaceutical preparation comprises burlulipase as an orodispersible tablet for patients who can tolerate tablet, since NursingTimes discloses that tablet is a common drug dose form for oral administration, and that tablet has a high degree of drug stability and provide accurate dosage. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference to prepare a pharmaceutical preparation comprises burlulipase as an orodispersible tablet with a reasonable expectation of success.

The references cited above do not teach the pharmaceutical preparation comprises a lyophilizate of an aqueous solution comprising burlulipase (claims 3-5), excipients and a surfactant (claims 7-9).
However Ramsch does teach the pharmaceutical preparation comprises burlulipase in a liquid form (an aqueous solution comprising burlulipase). Margolin teaches pharmaceutical preparations comprise lipase (col.1 line 15), mannitol (excipient) (col.13 line 10), gelatin (col.13 line 14), and sodium lauryl sulfate (a surfactant for improving the dissolution behavior) (col.13 line 33), wherein said preparations is in an oral dosage form of tablets (col.15 line 24). Before the effective filing date of the claimed invention, it was well-known in the art that fish gelatin is 
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to lyophilize a pharmaceutical preparation, since Margolin discloses that lyophilization allows compositions to be stored at room temperature for extended periods of time. In addition, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate the claimed excipients and surfactant in a pharmaceutical preparation as a routine practice, as evidenced by Margolin and Drugs. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference to lyophilize a pharmaceutical preparation with a reasonable expectation of success.

The references cited above do not teach the claimed concentration of burlulipase protein (claim 11).
However Ramsch does teach the pharmaceutical preparation comprises burlulipase as an active ingredient, and is therefore considered to be result effective variable. Thus, before the effective filing date of the claimed invention, it would have been within the purview of one of 

Conclusion
No claims are allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Lynn Y Fan/
Primary Examiner, Art Unit 1651